DAY, J.
1. In a prosecution under Sections 6212-15 and 6212-16, General Code, for the unlawful possession of intoxicating liquor, it is not necessary to aver that the same was possessed for beverage purposes, or as a beverage.
2. Sections 6212-15 and 6212-16, General Code, are not in contravention of the Eighteenth Amendment of the United States Constitution, nor Section 9 of Article XV of the Constitution of the State of Ohio.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Jones, Matthias and Allen, JJ., concur.